Marston, J.
There is no written finding of facts in this ■case, and the only question really open is whether the court erred in refusing to make such a finding. Whether the reasons assigned by the court for not finding the facts could be considered valid or not we need not determine, as it must first appear that a proper request was timely made for such .a finding. The record shows that the defendants’ attorney requested in writing such a finding, but it does not appear when this request was made, whether before or after judgment. The Rule, 87, requires the request to be made before judgment, and we cannot presume that a request was so *230made in order to found error thereon. The record must show error affirmatively, which it does not in this case.
The judgment must be affirmed with costs.
The other Justices concurred.